Citation Nr: 9929045	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a compression fracture of 
theT-12, and degenerative disc disease of the lumbar spine, 
secondary to the veteran's service-connected right knee 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder, secondary to the veteran's service-connected right 
knee disorder.

3.  Entitlement to service connection for headaches, 
secondary to the veteran's service-connected right knee 
disorder.

4.  Entitlement to an increased rating for residuals, total 
right knee replacement, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1975.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).

Entitlement to service connection for residuals of a 
compression fracture of the     T-12, and degenerative disc 
disease of the lumbar spine, secondary to the veteran's 
service-connected right knee disorder was denied by the RO in 
July and October 1991.  The veteran was notified these 
decisions and of his appellate rights.  He did not appeal 
these determinations.

The issues of entitlement to an increased rating for the 
veteran's service-connected right knee disorder, and 
entitlement to service connection for a headache disorder are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In October 1991, the RO denied the veteran's claim for 
service connection for a residual compression fracture of T-
12, and degenerative disc disease of the lumbar spine, 
secondary to the veteran's service-connected right knee 
disorder.  

2.  The evidence received since the October 1991 RO decision 
is new and is so significant that it must be considered to 
fairly decide the merits of the claim.

3.  The claim for service connection for residuals of a 
compression fracture of T-12, and degenerative disc disease 
of the lumbar spine, secondary to the veteran's 
service-connected right knee disorder is plausible.

4.  The claim for service connection for a bilateral foot 
disorder is plausible.


CONCLUSIONS OF LAW

1.  New and material evidenced having been received, the 
claim for service connection for residuals of a compression 
fracture of the T-12, and degenerative disc disease of the 
lumbar spine, secondary to the veteran's service-connected 
right knee disorder is reopened.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

2.  The claim of entitlement to service connection for 
residuals of a compression fracture of the T-12, and 
degenerative disc disease of the lumbar spine, secondary to 
the veteran's service-connected right knee disorder is well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 

3. The claim for service connection for a bilateral foot 
disorder, to include flat feet, is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is due to a service-
connected disorder; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Service connection is in effect for post residuals, total 
right knee replacement, currently evaluated as 30 percent 
disabling.  The evidence orf record at the time of the July 
and October 1991 rating decisions may be briefly summarized.  
VA treatment records dated in 1987 and 1988 show that the 
veteran was being treated for right knee complaints including 
instability.  He was seen at an emergency room of a private 
facility in February 1988 for dizziness and back complaints.  
The clinical history revealed that he fell one and a half 
months earlier and struck his back and head.  A CT scan 
showed degenerative changes in the L4-L5 and L5-S1 and a 
compression fracture of the T12.  

In July 1991 the RO denied service connection for residuals 
of a compression fracture of T12, and degenerative disc 
disease of the lumbar spine, secondary to the veteran's 
service-connected right knee disorder.  He was notified of 
that decision and of his appellate rights.  He did not appeal 
that determination.  Received in September 1991 were private 
medical records covering treatment from 1988 to 1991 for back 
complaints.  In October 1991 the RO denied service connection 
for residuals of a compression fracture of T12, and 
degenerative disc disease of the lumbar spine, secondary to 
the veteran's service-connected right knee disorder.  He was 
notified of that decision and of his appellate rights.  He 
did not appeal that determination.

The July and October 1991 decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the veteran may reopen his 
claim by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

The evidence received since the October 1991 RO decision 
includes extensive VA and private medical records showing 
treatment for several problems, inuding his back and service 
connected right knee.  A May 1993 VA examination showed that 
the veteran showed that the veteran walked with a lurching 
gait which appeared to increase his reported pain in the 
greater trochanter, low back and buttock.  The examiner 
suggested that there are lumbar spine problems, which were 
being aggravated by this same process.  Also of record are 
transcripts of hearings held at the RO in June 1994 and 
September 1996.

To summarize, the May 1993 VA examination report indicates 
that the veteran's gait may be aggravating his low back 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when aggravation of a veteran's 
non-service-connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995).  Accordingly, the Board finds that the recently 
submitted evidence to be new and probative.  Thus, it is the 
Board's judgment that new and material evidence has been 
submitted and the claim is reopened.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107 (West 1991) has been fulfilled.

In this regard, as previously indicated, the VA examiner 
during the May 1993 examination indicated that the veteran's 
altered gated may be aggravating his low back pain.  In view 
of the Allen case, the Board is satisfied that the claim for 
service connection for residuals of a compression fracture of 
T-12, and degenerative disc disease of the lumbar spine is 
well grounded.

Bilateral Foot Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset
in service or is due to a service-connected disorder; it 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34
(1991).

The veteran's service medical records are negative for any 
evidence of a foot disorder.  The veteran testified at 
hearings before the RO in June 1994 and September 1996.  
During his September 1996 hearing, he indicated that he did 
not have flat feet in service.  He first noticed he had flat 
feet in April or May 1996.  He stated that he was told by the 
VA podiatrist that he had flat feet and he was given shoe 
inserts for both feet.  

The recent medical evidence of record reveals the veteran 
underwent a total knee replacement in February 1996.  He was 
treated by a VA podiatrist in March 1996 for complaints of 
discomfort in the lower right leg while at rest.  There was 
no pain on palpation of the lower leg, ankle, or foot.  
Muscle strength was within normal limits, as was range of 
motion of the ankle and subtalar joint.  Pulses were palpable 
and nerves were intact, although the veteran complained of 
questionable occasional numbness.  The diagnosis was "rule 
out" radiculopathy from the veteran's back disorders versus 
overuse syndrome secondary to gait abnormality from the knee 
surgery.  In May 1996, the veteran complained of numbness on 
the bottom of the right foot.  The x-ray was negative.  

The veteran testified at hearings before the RO in June 1994 
and September 1996.  During his September 1996 hearing, he 
indicated that he was having problems with his feet. He 
reported that he did not have flat feet in service.  He first 
noticed he had flat feet in April or May 1996.  He stated 
that he was told by the VA podiatrist that he had flat feet 
that were caused by his altered gait.  He was given shoe 
inserts for both feet.

To summarize, in March 1996, a VA podiatrist indicated that 
the veteran's right lower extremity pain could have been 
caused by radiculopathy from the veteran's back disorders or 
an overuse syndrome secondary to gait abnormality from the 
knee surgery.  Subsequently, during his hearing, the veteran 
indicated that he had flat feet due to his altered gait.  The 
Board finds that the VA medical evidence shows that the 
veteran may have a chronic disability of the feet caused by 
overuse syndrome and, as such, is well grounded.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for residuals of a compression 
fracture of T-12, and degenerative disc disease of the lumbar 
spine is reopened.  The claim for service connection for 
residuals of a compression fracture of T-12, and degenerative 
disc disease of the lumbar spine is well grounded.  The claim 
for service connection for a disability involving the feet is 
well grounded.


REMAND

The veteran is contending that his back and feet disorders, 
and headaches were caused by his service connected right knee 
disability.  He maintains that his right knee gave out which 
caused him to fall.  The claims for service connection for 
residuals of a compression fracture of T-12, and degenerative 
disc disease of the lumbar spine and a disability involving 
the feet are well grounded.

Once it has been determined that a claim is well grounded VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.   In this regard, the 
evidence shows that the veteran underwent a total knee 
replacement in February 1996 at a private facility.  While 
the operative report is on file, the final hospital summary 
is not.  

During the recent VA examination in May 1997, the veteran 
complained of pain, instability, and limitation of motion of 
the right knee.  The examiner indicated the post total knee 
replacement was in a rehabilitative step.  As such, the Board 
is of the opinion that a thorough and contemporaneous 
examination would be of assistance in this case.

The evidence reflects that the veteran was awarded disability 
benefits by the Social Security Administration, in part due 
to his right knee and back disabilities.  The Board is of the 
opinion that these records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to May 1997, 
should be obtained and associated with 
the claims file. 

2.  The RO should attempt to locate and 
obtain any records, especially underlying 
medical records, pertaining to any claims 
filed by the veteran for Workers' 
Compensation benefits, specifically after 
his fall in 1988.  

3.  The RO should take the appropriate 
action to obtain copies of the medical 
records on which the SSA decision was 
based.  

4.  A VA examination should be conducted 
by an orthopedist to determine the 
severity of his service-connected right 
knee disorder, and the nature, severity 
and etiology of any bilateral foot 
disorder and a back disorder, to include 
residuals of a compression fracture of T-
12, and degenerative disc disease of the 
lumbar spine.  All indicated tests and 
studies should be accomplished, to 
include x-rays if deemed necessary.  The 
examiner is requested to obtain a 
detailed history regarding his right knee 
disability prior to the January 1988 
accident.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range of 
motion testing and the degrees, which 
constitute normal range of motion.  The 
examiner should indicate any involvement 
of joint structure, muscles and nerves, 
and comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  

The examiner should also provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  The claims file and a copy 
of this Remand should be made available 
to and reviewed by the examiner prior to 
the requested examination and the 
examination report should reflect that 
such a review was made.  

Following the examination, it is 
requested that the examiner render an 
opinion as to the following:

a)  Whether it is as likely as not that 
the service connected right knee 
disability contributed to the fall, which 
occurred in January 1988?

b)  Whether it is as likely as not that 
the service connected right knee 
disability caused or is aggravating any 
back disability and/or any disability 
involving the feet diagnosed?

A complete rational for any opinion 
expressed should be included in the 
examination.  

5.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

7.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  In view of the request for 
additional medical records, a decision regarding the claim of 
service connection for headaches on a secondary basis will 
not be entered at this time.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







